Citation Nr: 1704453	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-45 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for panic disorder without agoraphobia and depressive disorder, now diagnosed as bipolar disorder, depressive disorder, and panic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which continued the 10 percent disability rating assigned to the Veteran's psychiatric disorder.  In an April 2013 rating decision, the RO increased the assigned disability rating to 70 percent, effective March 23, 2013.  Thereafter, the RO assigned a 70 percent disability rating effective March 12, 2007.  

The Board notes that the Veteran's claim for a total disability rating based on individual unemployability (TDIU) due to the service-connected psychiatric disorder is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As explained below, the Board has determined that the Veteran is entitled to a 100 percent schedular rating for his psychiatric disorder.  As a result of this decision, the Veteran is also entitled to special monthly compensation at the housebound rate.  Therefore, the TDIU component of the claim is rendered moot and the special monthly compensation matter is referred to the originating agency's attention for appropriate action.

In November 2009 and April 2012, this case was remanded for further evidentiary development.   

In February 2012, the Veteran testified at a Travel Board hearing before the Board.  In October 2016, the Board informed the Veteran that the Veterans Law Judge he testified before was no longer employed at the Board and offered him the opportunity to testify at another hearing.  In November 2016, the Veteran declined to appear at another Board hearing.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the entire period of the claim, the social and occupational impairment from the Veteran's panic disorder without agoraphobia and depressive disorder, now diagnosed as bipolar disorder, depressive disorder, and panic disorder has more nearly approximated total impairment rather than impairment in most areas.


CONCLUSION OF LAW

The Veteran's panic disorder without agoraphobia and depressive disorder, now diagnosed as bipolar disorder, depressive disorder, and panic disorder warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9412, 9432, 9435 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined the evidence currently of record is sufficient to substantiate a 100 percent schedular evaluation for the Veteran's psychiatric disorder throughout the entire appeal period.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).



	(CONTINUED ON NEXT PAGE)
Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 4.3  (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria: Increased Rating 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21(2016).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board notes that initially the Veteran was diagnosed with panic disorder without agoraphobia and depressive disorder.  The December 2007 VA examiner noted that the Veteran was service-connected for panic disorder, but found that the more appropriate diagnosis at that time was depressive disorder related to active duty service.  Thereafter, the March 2013 VA examiner provided a diagnosis of bipolar disorder and found that the additional diagnosis was a part of the same spectrum as the previously diagnosed depressive disorder.  In light of the December 2007 and March 2013 VA examination reports, the Board finds that the additional diagnoses of depressive disorder and bipolar disorder represent a progression of the previously diagnosed panic disorder.  38 C.F.R. § 4.125(b).  Moreover, the General Rating Formula for Rating Mental Disorder applies to all diagnostic codes for psychiatric disorders and the rating criteria contemplate all of the Veteran's psychiatric symptoms regardless of the diagnosis.  38 C.F.R. § 4.130.  Therefore, the shift in diagnosis does not change the rating criteria in this instance, and the Board finds that it is appropriate to consider diagnostic codes 9412, 9432, and 9435, as all of the diagnoses have been used to describe the Veteran's service-connected disability during the period on appeal.

Factual Background and Analysis: Increased Rating 

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

By way of background, the Veteran's psychiatric disorder was assigned a 70 percent disability rating effective March 12, 2007.  

The Veteran's psychiatric disorder is rated pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Codes 9412, 9432, 9435, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Rating Mental Disorders,  a 70 percent disability rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432.

The symptoms considered in determining the level of impairment under the Rating Schedule is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The DSM-IV provides for a global assessment of functioning score (GAF) of 31-40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.

March 2007 VA treatment records showed that the Veteran was diagnosed with alcohol dependence and a panic disorder.  He reportedly drank a 32 ounce of beer and took two Trazodone pills and then panicked following an argument with his wife.  The next day he returned home and was involved in a physical altercation with his wife.  Shortly after, he attempted suicide.  He endorsed multiple symptoms of depression and was no longer interested in his usual activities, such as getting his son from school and attending alcoholic anonymous meetings.  The Veteran had decreased concentration and fatigue.  He felt guilty over his lack of fulltime employment.  He worked in odd jobs and had an associate's degree in computer operations.  He was married and had a son.  The Veteran had legal domestic violent issues.  The Veteran was groomed, maintained fair eye contact, was alert and oriented, and was pleasant and cooperative.  There were no abnormal or involuntary movements, psychomotor agitation, or retardation.  His speech was of slow rate and very quiet, mood was depressed, affect was congruent with mood, thoughts were organized and goal directed, and insight and judgment were poor.  He had poor coping skills, which included committing domestic violence.  The Veteran denied hallucinations and did not demonstrate delusional constructs.  He denied suicidal or homicidal ideation.  A GAF of 40 was assigned.  

The Veteran was afforded a VA examination in December 2007.  The Veteran's treatment for his service-connected psychiatric disorder included anti-manic and anti-depressant medications.  The side effect of the medications included fatigue.  The Veteran reported chronic depression, daily irritability, and periods of elevated mood, which appeared randomly and lasted no more than a few hours.  He reported feeling euphoric for up to one week.  Mental status examination revealed that the Veteran was neatly groomed and appropriately dressed.  His speech was unremarkable and spontaneous; mood was anxious, attitude was attentive; orientation was full; thought process and content were unremarkable; judgment was good; and intelligence was average.  There were no delusions, hallucinations, inappropriate behavior, or obsessive or ritualistic behavior.  As for insight, the examiner stated that the Veteran partially understood that he had a problem and understood the outcome of his behavior.  He was able to maintain minimum personal hygiene and his memory was normal.  The examiner noted that the Veteran experienced sleep impairment and described his sleep and energy as fair.  Symptoms also included panic attacks, poor impulse control, and episodes of violence.  The Veteran reported two physical altercations.  The Veteran described an ok relationship with his wife.  He had an adult daughter and an eight year old child.  He had some contact with his adult daughter.  He enjoyed visiting his parents and going out to restaurants.  The Veteran was employed part-time as a handyman for two to five years.  The examiner diagnosed depressive disorder, intermittent explosive disorder, and alcohol dependence in reported early full remission.  The examiner explained that the Veteran was service-connected for a panic disorder, but found that the appropriate diagnosis was depressive disorder related to military service.  The examiner found that the Veteran's explosive disorder existed prior to military service.  The examiner found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  The examiner stated that the Veteran had difficulty forming supportive relationships outside of family members.  A GAF score of 60 was assigned.   

VA treatment records from January 2008 to October 2009 showed that the Veteran was concerned with having two to three panic attacks per week, depressed mood with anhedonia, lack of motivation, agitation, hopelessness, delayed sleep onset, three to four hours of sleep, mood lability, irritability, isolation, worrying, anxiety, tiredness, lack of energy and anger.  He was sleeping more, was totally depressed, and isolated from others.  He was frequently depressed to the point of struggling to get out of bed.  He had periods of one to three days where he felt like doing things, but was mostly tired and depressed.  During the brief periods he would spend a lot of money, go fishing, and buy toys for his grandchildren.  After those brief periods, he slept for 24 hours.  He used medication inappropriately to help him sleep.  Diagnoses included panic disorder, alcohol abuse, depression, and bipolar disorder.  In October 2008 his bipolar disorder and panic disorder was well controlled.  He reported marital problems, which included verbal arguments and a history of domestic violence.  He was going through a divorce, which was very hectic.  In September 2009 he reported that he was involved in a verbal altercation with his ex-wife.  He spent time with his son and was very pleased.  He reported that he was not engaged with his son.  Specifically, he looked forward to spending time with his son, but made excuses to avoid engaging in activities with him during visits.  He experienced significant interpersonal stress when his mother in law came to live with them.  The Veteran also became angry and threatened some children because he thought they stole his son's football.  He recognized that he used poor judgment in that situation.  The Veteran was active in alcoholics anonymous and relied on the fellowship of other members.  He reported that he thought another alcoholic's anonymous member smirked at him and he threw the person against the wall and prepared to hit the person.  He eventually returned to the program and had daily contact with his sponsor.  The Veteran was involved in a physical altercation with his daughter's boyfriend and with a neighbor.  He last worked fulltime during service.  He worked as a handyman after service.  His military occupational specialty was a computer programmer.  In December 2008 he tried to work, but "blew up" at the person training him because the person was watching everything he was doing.  In September 2009, he worked as a telemarketer, but after a week of working became angry with a customer.  He told off the customer and his boss.  Mental status examination showed that the Veteran was alert, attentive, and casually groomed.  He had good eye contact, no psychomotor agitation, average speech rate, a depressed or mildly dysphoric mood, and a constricted affect.  He denied homicidal ideation, obsessions ruminations, paranoia, and hallucinations.  Insight and judgment were fair.  He denied specific suicidal ideation, but questioned why he should continue living and cited his son as a very significant protective factor.  In 2005, he held a gun to his head.  In March 2007 he was hospitalized for suicidal ideation.  In October 2009, he had another suicide attempt, during which he contemplated jumping off a bridge, but thought about his son and grandchildren.  His triggers for self-harm included legal problems, death of a loved one, anger, money problems divorce, boredom, unemployment, feeling ashamed, lack of sleep, feeling hopeless, loneliness, and fear of being unable to provide for son.  GAF scores of 40, 50, 53, 54, 55, 56, and 58 were assigned.  

October 2009 private treatment records documented his suicide attempt.  He was depressed and was found on a bridge contemplating jumping off the bridge.  He changed his mind and returned home.  The Veteran then took five pills in a second attempt.  He then contacted the hotline and informed them that he considered four ways to kill himself.  He thought about using a gun, but did not have one.  He considered hanging, but thought it was too painful.  He finally considered taking pills and jumping off a bridge.  He had tremendous mood swings and was concerned about his divorce and financial problems.  His discharge diagnosis was bipolar disorder, a history of alcohol abuse in full remission, and a personality disorder.  Mental status evaluation revealed full orientation.  There were no problems with memory, attention, or concentration and major problems with judgment, reasoning, and insight.  The Veteran reported auditory hallucinations and delusional thinking.  He did not hear outside voices, only his own inner voice.  Treatment providers also noted terminal insomnia, major problems with appetite, decreased energy, sleep impairment, lack of energy, and lack of motivation.  The Veteran reported a history of being violent towards or victimizing others, but that the incidents never resulted in serious injury or charges.  He described his relationship with his daughter as "not good" and indicated good relationships with his son and grandkids.  He reported a bad relationship with his oldest son and no relationship with his ex-wife.  He saw his son three days per week.  He had no contact with his siblings and no leisure activities.  

The Veteran underwent another VA examination in March 2013.  The examiner diagnosed bipolar disorder, previously diagnosed as depressive disorder.  The examiner explained that his bipolar disorder was part of the same spectrum and cited the December 2007 VA examiner's finding that his depressive disorder was related to service.  The diagnoses also included panic attacks and alcohol dependence.  The examiner found occupational and social impairment with deficiencies in most areas, primarily due to bipolar disorder.  The Veteran's panic disorder appeared to contribute to social isolation and avoidance of crowded places.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances or motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, hopeless mood, insomnia, mind races with anxious/rumination thoughts, depressed mood, guilt, irritability, feeling worthless/like a failure, apathy about the future, withdrawn, low energy, poor sleep, difficulty focusing cannot sustain attention to complete household tasks, low motivation, inconsistent appetite, depressive rumination, mild memory difficulty (misplacing objects, forgetting dates of appointments, forgetting directions); chronic passive suicidal ideation without intent or plan.   The symptoms occurred almost all of the time.  He had bursts of energy that occurred two to three times a month.  The Veteran was also suspicious of others and often felt that others disrespected him, which resulted in irritability and aggressive behavior.  He got into a fist fight when someone cut him off and confronted teenagers because they were making fun of his niece.  His panic disorder symptoms included sweating, shaking, trembling, shortness of breath, fear of dying, chest pressure, dizziness, lightheaded, and nausea.  The panic attacks lasted 10 minutes intensely and 30 minutes total.  Panic attacks were triggered by feeling frustrated, angry, and disrespected.  He avoided crowds and interpersonal conflicts due to panic attacks.  The examiner referenced a December 2008 letter from the Veteran's ex-wife which indicated the Veteran was moody, depressed, angry, violent, and isolative.  The ex-wife reported that the Veteran physically harmed her several times and repeatedly threatened her.  Functional impairment included repeated conflicts that markedly impaired relationships, legal problems, poor financial decision making, poor interactions with customers at work, some decrease in attendance at work, periods of suicidal ideation, and poor judgment.  He reported an ok relationship with his son, but was frustrated that he could not engage in more activities with him due to his lack of energy and mood issues.  He described a bad relationship with his daughter and a good relationship with his two grandchildren.  He stated that he did not have any friends and had not been in a romantic relationship since his divorce.  The Veteran reported that his difficulty trusting others impacted his ability to have friends.  He worked 16 hours per week at a bait shop and toll booth.  He enjoyed the job, but described difficulty getting along with customers when he felt disrespected.  He once threatened to throw someone off the pier and stopped working for a year after the incident.  He missed one day of work a month because of his mood.  He made mistakes counting money, which he attributed to punching the wrong keys due to anxiety and concentration problems when rattled with interpersonal interactions.  The examiner noted multiple restraining orders against the Veteran, including one involving the mother of a boy suspected of bullying his son.  He spent much of his time alone, sleeping off and on.  He went fishing twice a week and enjoyed watching movies with his son or going to restaurants with his son.  Mental status examination showed a clean appearance, a full orientation, a dysthymic mood, a full and appropriate affect, a cooperative and polite attitude, unremarkable speech, and unimpaired thought content.  There were no gross impairments in thought process or communication, hallucinations, delusions, or grossly inappropriate behavior.  Judgment and insight were fair.  He denied suicidal and homicidal thoughts.  The examiner noted significantly reduced concentration, memory problems, and problems keeping track of money at work.  The examiner found that the Veteran's symptoms were not sufficient to totally preclude all types of employment.  The examiner explained that the Veteran worked two days per week and was able to work in a position with minimal interactions with customers, such as his military occupational specialty as a computer programmer.  The examiner further found that the Veteran would be severely impaired in a work environment that required frequent interactions with customers, co-workers, or supervisors, due to persistent irritability and interpersonal conflict.  He would also be severely impaired in a work environment that required driving, due to his decreased concentration, fatigue, and episodes of anger while driving.  The examiner stated that the Veteran would be moderately impaired working in an environment that contained moving mandatory machinery or equipment due to problems with fatigue and maintaining concentration.  He was likely to be moderately impaired in a work environment that required the ability to sustained concentration and focus as normally found in most jobs.  The examiner also found moderate impairment in a work environment that was fast paced, complex, or frequently changing due to persistent anxiety, irritability, and fatigue.  The Veteran would experience moderate impairment in a work environment that required rigid adherence to a set work schedule i.e. scheduled work hours, due to poor sleep, fatigue, and trouble maintaining wakefulness.  A GAF score of 51 was assigned and it was noted that his GAF scores have been as low as 40 or 45 at times.  

At the February 2012 Board hearing the Veteran testified that he was not capable of working.  He stated that he worked as a handyman, telemarketer, retail worker, and worked at a pier, but lost the jobs because of his symptoms.  He explained that even menial jobs became overwhelming.  He also testified that he misplaced items and would blame his son.  

VA treatment records dated from August 2010 to November 2012 indicated that the Veteran reported feeling down.  He denied suicidal ideation, but admitted some passive wishing for death.  He continued to experience irritability and described multiple incidents involving him making comments to others out of anger.  He went out of town with his son to visit his family in an attempt to mend things.  He explained that the family gathering did not go well and the Veteran was involved in a physical altercation with his cousin.  He continued to struggle with significant anger outbursts in a variety of settings, including while driving.  He was involved in a verbal altercation with a valet parking attendant and the VA police was involved.  His visitation with his son was limited after he threated to kill himself if his son did not listen to him.  He visited with his grandchildren three times per week.  He continued to enjoy fishing and developed connections with fishing buddies.  He also attended alcoholics anonymous two times per week.  His work hours at the pier were reduced when he threatened a customer.  He stated that his relationship with his daughter deteriorated.  He expressed feelings of fear, anger, and guilt.  Mental status examination revealed a depressed mood, congruent affect, appropriate grooming, consistent eye contact, clear speech, and goal direct thinking.  There was no evidence of psychosis.  GAF scores of 53, 55, 60, and 63 were assigned during this period.  

VA treatment records from March 2013 to October 2013 indicated that the Veteran reported an unstable mood, poor sleep, increased depression, and heightened stress.  He was more irritable and aggressive.  He reported that he reacted to coworkers, customers, clerks, and strangers, with anger and verbal aggression.  He felt guilt and embarrassment following the incidents.  He shared an incident in which he became physically aggressive with an employee.  The Veteran stated that he might have killed the employee if others did not hold him back.  He lost his job as a result of the incident.  After he lost his job he started engaging in shoplifting, watching internet porn, and paying for sex.  In June 2013, the Veteran reported that he was no longer participating in alcoholics anonymous and preferred to stay in.  He stated that he had limited interaction with his son and felt disrespected by his daughter.  His mood was dysphoric and irritable, grooming was appropriate, eye contact was consistent, speech was clear or natural, thinking was goal directed, affect was congruent with mood, judgment was intact, and insight was fair.  He denied suicidal ideation and homicidal ideation.  There was no evidence of psychosis or delusions.  His current GAF scores ranged from 54 to 56.  

The Veteran was afforded a VA examination in January 2014.  The examiner diagnosed bipolar disorder, panic disorder, and alcohol use disorder.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, neglect of personal appearance, isolation, low energy, poor sleep, poor attention and concentration, suicidal ideations, forgetfulness, change in appetite, crying spells, guilt, helplessness, hopelessness, restlessness, fatigue, irritability, muscle tension, excessive worrying, difficulties with decisions, distractibility, reckless behaviors, and pressured speech.   His bipolar symptoms included grandiosity, decreased need for sleep, participation in high risk activities, alternating with periods of depressed mood, withdrawal, loss of interest, and feelings of worthlessness.  His panic disorder symptoms included sweating, shaking, trembling, shortness of breath, fear of dying, chest pain or pressure, worrying, dizziness, lightheadedness, numbness, chills, hot flashes, and nausea.  The examiner found occupational and social impairment with deficiencies in most areas.  The examiner stated that the Veteran's bipolar disorder was primarily responsible for his occupational and social impairment.  His panic disorder was episodic and contributed to his avoidance, poor self-esteem, and generally increased the level of stress in his life.  The Veteran had a 13 year old son who visited him two days per week.  His daughter lived with him at times.  He was frustrated that he was unable to engage in more activities with his son due to lack of energy.  He stated that he had a bad relationship with his daughter and a good relationship with his grandkids.  He was devastated over a romantic relationship that recently ended.  He did not have any friends and spent most of his time alone and fished on occasion.  The Veteran was fired in September 2013 from his position at the pier in the bait shop and toll booth.  He was fired because of a confrontation with another employee.  He stated that since he lost his job he returned to frequently engaging in shoplifting, watching internet porn, and paying for sex.  Mental status examination revealed an anxious mood, intense affect, and irritable attitude.  The examiner opined that his panic disorder symptoms did not render him incapable of maintaining employment.  The examiner explained that the Veteran recently worked in a bait shop and was able to manage the demands of that position.  The examiner stated that his bipolar disorder disrupted his functioning in the workplace.  The examiner stated that the Veteran was capable of returning to a similar retail position if his bipolar symptoms were stable.  

In October 2014, the Veteran submitted a text message exchange between him and his supervisor concerning his temper at work.  His supervisor informed him that a customer complained about his violent temper and that another customer wanted to have him arrested.  

Based on the above-noted evidence, the Board finds the Veteran's psychiatric disorder has resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas.  His GAF scores ranged from 40 to 60, with most of the scores falling in the 50 to 55 range, which indicated moderate to serious symptoms.  His symptoms consistently included a depressed mood, anger, irritability, forgetfulness, lack of energy, lack of motivation, isolation, an inability to maintain effective work and social relationships, suspiciousness, chronic sleep impairment, anxiety, panic attacks, fatigue, memory loss, impaired judgment, avoidance of crowded places, impaired impulse control, difficulty adapting to stressful circumstances, and anxious thoughts.  The Veteran was often involved in physical and verbal altercations with coworkers, relatives, and strangers.  The record includes multiple protective orders against the Veteran for his violent and threatening behavior.  His ex-wife reported that she was physically abused by the Veteran.  He enjoyed spending time with his son, but lacked the motivation or energy to participate in activities with him.  His mood was mostly depressed and he isolated from others.  He had a bad relationship with his daughter and no relationship with his ex-wife.  He was suspicious of others and was unable to make friends.  He worked in various jobs during this period, such as a retail worker at the pier, telemarketer, and a handyman.  His jobs as a telemarketer and retail worker ended because of his anger towards supervisors and customers.  He also lacked the concentration to properly work the cash register.  The Veteran also had a lack of motivation to go to work.  The Veteran had multiple suicide attempts during this period.  He contemplated overdosing on medication, using a gun, hanging himself, and jumping off a bridge.  He had suicidal thoughts, but his son was a protective factor.  In this case, the entirety of the record supports a 100 percent disability rating throughout the appeals period.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 

Additionally, in Johnson, the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  762 F.3d 1362, 1365-66.  The Federal Circuit noted that 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran is being granted a schedular 100 percent rating, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).

As noted above, the Board has granted a total schedular disability rating for his service-connected psychiatric disorder.  The assignment of a total schedular rating does not necessarily render the claim for a TDIU completely moot.  A TDIU could be warranted in addition to a schedular 100 percent evaluation if the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  If the Veteran were granted a TDIU based on other disabilities in addition to the total schedular rating, he would be entitled to a category of special monthly compensation that would result in a rate of compensation above the rate provided for 100 percent disability.  Special monthly compensation is warranted if there is a single service-connected disability rated at 100 percent and other service-connected disabilities separate and distinct from the disability rated as 100 percent, and are rated at a combined disability rating of 60 percent or higher.  The Secretary has an obligation to maximize benefits.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  In this regard, as the Board has granted the Veteran a 100 percent disability rating for his service-connected psychiatric disorder, and he has additional service-connected disabilities that are independently rated at 60 percent combined, the criteria for special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s) have been met.  Therefore, the issue of TDIU is rendered moot.  

ORDER

Entitlement to a 100 percent rating for panic disorder without agoraphobia and depressive disorder, now diagnosed as bipolar disorder, depressive disorder, and panic disorder, throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


